DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 8-12, 14, 17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 8, 13, 15, and 21-22 of U.S. Patent No. 10784325. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1-4, 6, 8-12, 14, 17 and 19-20 of instant application are broader than the limitation of claims 1, 3, 7, 8, 13, 15, and 21-22 of U.S. Patent No. 10784325.

















Claims Correspondence
Instant application
1
2, 11-12
3, 20
4
6
9
10
14
17, 19
Patent 10784325
1
3
7
8
11
15
21
21
22


Instant application
Claim 1 (method)
Claim 10 (system)
Claim 17 (CRM)
Patent 10748325 
Claim 1(method)
Claim 21 (system)
Claim 22 ( CRM)
  A method for automatic rigging three dimensional characters comprising:
A method for automatic rigging three dimensional characters comprising:

receiving a three dimensional character comprising a single three dimensional mesh;
generating a representative three dimensional mesh from a character mesh of a three dimensional character;
generating, by at least one processor, a representative three dimensional mesh based on the single three dimensional mesh;
determining a plurality of segments by identifying interrelated areas of the representative three dimensional mesh;
determining a plurality of polygon mesh segments within the representative three dimensional mesh;
identifying a plurality of key points within the representative three dimensional mesh;
identifying a plurality of internal mesh key points within the representative three dimensional mesh, wherein identifying the plurality of internal mesh key points comprises identifying mesh key points located at a border between adjoining polygon mesh segments of the plurality of polygon mesh segments using a machine learning process trained using training meshes with identified key points;
generating a plurality of bones based on the plurality of segments and the plurality of key points, wherein bones of the plurality of bones connect together two or more segments of the plurality of segments within the representative three dimensional mesh;
generating a plurality of bones based on the plurality of polygon mesh segments and the plurality of internal mesh key points, each bone of the plurality of bones connecting together two or more polygon mesh segments of the plurality of polygon mesh segments within the representative three dimensional mesh, the plurality of bones forming a bone set for the representative three dimensional mesh;

associating the plurality of bones from the bone set within the representative three dimensional mesh;
determining skinning weights for the representative three dimensional mesh that define relationships between motion of the plurality of segments and the plurality of bones; and
determining skinning weights for the representative three dimensional mesh based on a location of the plurality of bones from the bone set associated with the representative three dimensional mesh, the plurality of polygon mesh segments, and the plurality of internal mesh key points; and
rigging the three dimensional character by mapping the plurality of bones and the skinning weights of the representative three dimensional mesh to the character mesh.
rigging the three dimensional character by mapping the bone set, the plurality of polygon mesh segments, and the skinning weights of the representative three dimensional mesh to the received single three dimensional mesh of the three dimensional character.




Claims 1, 10 and 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of patent 8,797,328 in view of Aguiar et al. (“Automatic Conversion of Mesh Animations into Skeleton-based Animations”, Journal compilation cn 2008 The Eurographics Association and Blackwell Publishing Ltd., “Aguiar”, Included in IDS) .


Claims correspondence
Instant application
1, 10 and 17
Patent 8797328
1





Instant application
Claim 1 (method)
Claim 10 (system)
Claim 17 (CRM)
Patent 9797328
Claim 1(method)

  A method for automatic rigging three dimensional characters comprising:
A method of automatically rigging at least one mesh defining the external appearance of a 3D character, comprising:

receiving at least one non-rigged 3D mesh of an external appearance of a 3D character from a user device over a network using a server system; creating a 3D representation of the external appearance of the 3D character defined by the at least one non-rigged mesh received from the user device over the network using the server system, where the 3D representation is a single closed form mesh;
generating a representative three dimensional mesh from a character mesh of a three dimensional character;
generating, by at least one processor, a representative three dimensional mesh based on the single three dimensional mesh;
determining a plurality of segments by identifying interrelated areas of the representative three dimensional mesh;
determining a plurality of polygon mesh segments within the representative three dimensional mesh;
identifying a plurality of key points within the representative three dimensional mesh;
identifying salient points of the 3D representation using the server system;
generating a plurality of bones based on the plurality of segments and the plurality of key points, wherein bones of the plurality of bones connect together two or more segments of the plurality of segments within the representative three dimensional mesh;



determining skinning weights for the representative three dimensional mesh that define relationships between motion of the plurality of segments and the plurality of bones; and
fitting a reference skeleton to the 3D representation based upon the identified salient points using the server system;
calculating skinning weights for the 3D representation based upon the fitted skeleton using the server system; and
rigging the three dimensional character by mapping the plurality of bones and the skinning weights of the representative three dimensional mesh to the character mesh.
 automatically rigging the 3D character
by transferring the skeleton and skinning
weights generated with respect to the 3D
representation to the at least one nonrigged mesh defining the external
appearance of the 3D character to form a
rigged mesh of the 3D character using the server system.



Claim 1 of the present application differs from claim 1 of Patent 8797328 only: 
generating a plurality of bones based on the plurality of segments and the plurality of key points, wherein bones of the plurality of bones connect together two or more segments of the plurality of segments within the representative three dimensional mesh;
Aguiar teaches, generating a plurality of bones based on the plurality of segments and the plurality of key points, wherein bones of the plurality of bones connect together two or more segments of the plurality of segments within the representative three dimensional mesh; (Aguiar Fig. 2 Page 392 Right Column “5. Automatic Skeleton Extraction Given the list of body segments, their associated seed vertices and triangle patches, we extract the kinematic skeleton structure of the animated mesh by first finding its kinematic topology (i.e. find which body parts are adjacent) and, thereafter, by estimating the positions of the interconnecting joints for the whole sequence”); 
Claim 1 of Patent 8797328 and Aguiar are analogous as both of them are related to character skinning. 
Therefore it would have been obvious for an ordinary skilled person in the art at the time the invention was made to have modified claim 1 of Patent 8797328 by generating a plurality of bones based on the plurality of segments and the plurality of key points, wherein bones of the plurality of bones connect together two or more segments of the plurality of segments within the representative three dimensional mesh; as taught by Aguiar.
 The motivation for the modification is to include automation of generating boneset in order to get efficient rigging of the three dimensional mesh.

Allowable Subject Matter
Claims 1-20 are allowable over prior art.

Regarding claim 1, Aguiar et al. (“Automatic Conversion of Mesh Animations into Skeleton-based Animations”, Journal compilation cn 2008 The Eurographics Association and Blackwell Publishing Ltd., “Aguiar”, Included in IDS) teaches, a method for automatic rigging three dimensional characters (Page 390 Left Column 1st paragraph “The output of our algorithm is a fully-rigged skeletal version of the original surface-based input”) comprising:
 receiving a three dimensional character comprising a single three dimensional mesh (Aguiar Page 391 3. Overview: “An overview of our approach is shown in Fig.2. The input to our algorithm is an animated mesh sequence comprising of N frames. We represent an animated mesh sequence by a mesh model”. Here one mesh of the mesh sequence is a single three dimensional mesh.); 
Aguiar teaches, determining a plurality of segments identifying interrelated area within the single three dimensional mesh (Aguiar determines a plurality of polygon mesh segments within the three dimensional (input) mesh. Aguiar Fig. 2 Page 391 Right Column 4. Motion-driven Segmentation “The first step of our algorithm segments the animated input mesh (given by M and Pt) into spatially coherent patches that undergo approximately the same rigid transformations over time”. Page 392 Right Column 2nd paragraph: “To determine which body segments are adjacent, we analyze the triangles at the boundaries of the triangle patches. Body parts A and B are adjacent if they have mutually adjacent triangles in their respective patch boundaries”)
Aguiar teaches, identifying a plurality of key points within the single three dimensional mesh, (Aguiar page 392 right column 2nd para “To determine which body segments are adjacent, we analyze the triangles at the boundaries of the triangle patches. Body parts A and B are adjacent if they have mutually adjacent triangles in their respective patch boundaries.”. 3rd para “In order to estimate the joint positions between two adjacent body segments A and B quickly, we only consider the information from the sets of seed vertices VA and VB located on these segments”. Here Mesh segments are adjacent and the vertices that are located at the border of these segments are claimed “mesh key points”. Also triangles at the boundaries of the triangle patches have at least one vertex that will be in the boundary.)
Aguiar teaches, generating a plurality of bones based on the plurality of segments and the plurality of key points, wherein bones of the plurality of bones connect together two or more segments of the plurality of segments within the single three dimensional mesh; (Aguiar Fig. 2 Page 392 Right Column “5. Automatic Skeleton Extraction Given the list of body segments, their associated seed vertices and triangle patches, we extract the kinematic skeleton structure of the animated mesh by first finding its kinematic topology (i.e. find which body parts are adjacent) and, thereafter, by estimating the positions of the interconnecting joints for the whole sequence”);
determining skinning weights for the single three dimensional mesh that define relationships between motion of the plurality of segments and the plurality of bones; (Aguiar Fig. 2 shows skinning weight determination that is based on segmentation, bone set and internal mesh points. Page 393-394: “7. Skinning Weight Computation Skinning is the process of attaching the skeleton to the surface in such a way that changes in skeletal pose lead to plausible surface deformations......Let p0 (vO be the position of the vertex Vj of M in the reference pose (or rest pose), let Ttb be the transformation of the bone b from the reference to time t, and let wb(Vj) be the weight of the bone b for the vertex vi. Note that the bone transformation Tbx equals the transformation Tjtof the preceding joint j from the hierarchy. SSD expresses the new position of vertex Vj at time t”); 
Aguiar teaches rigging the three dimensional character (see Aguiar Fig.2 ) but doesn’t expressly teach, rigging the three dimensional character by mapping the plurality of bones and the skinning weights of the representative three dimensional mesh to the character mesh.
However, Corazza  ( US patent Publication: 2010/0020073) teaches, rigging a three dimensional character by mapping a plurality of bones and the skinning weights of a three dimensional clothed mesh template into the single three dimensional anatomical mesh of the three dimensional character. (Corazza, See Fig.8 for transformation of template skeleton and Fig. 9 for translating skinning weight. Paragraph [0070] creates a rigged three dimensional character by translating or mapping a template skeleton (which has several segments and bone set) and skinning weights into three dimensional anatomical mesh of the three dimensional character. “[0070]..... the character can be rigged by applying the defined skinning weights to the clothed mesh of the new 3D character.”) 

But Aguiar is silent about generating a representative three dimensional mesh based on single the three dimensional mesh. 
However Ramalingam (US patent Publication: 20110296331) , “teaches generating, by at least one processor, a representative three dimensional mesh based on a three dimensional object (Ramalingam [0032] “Finally, the union of the set of CBs represents the visual hull of the object 106. The above steps can be performed in a processor connected to a memory”. [0037] “FIG. 2 shows the steps for generating a visual hull 204 for a 3D object 201 (vase). The CVH 203 is obtained by intersecting the visual cones corresponding to the 2D convex hull of each silhouette 202. Here a subset of four silhouettes and their 2D convex hulls is shown. The silhouettes are converted into polygons by fitting lines to contour points. Note that the CVH is not the convex hull of the actual 3D object, which is hard to obtain with finite number of views. CVH can be seen as an approximate convex hull of the actual 3D object”. ). 
However Aguiar and Ramalingam are not combinable as there is no reason to combine Ramalingam with Aguiar. As a result Aguiar and Corazza applies the all claim limitations on the single three dimensional mesh, not on the representative three dimensional mesh.

Therefore claim 1 is allowable over prior art. However claim 1 is rejected under obvious type double patenting. The rejection under obvious type double patenting can be overcome by filing terminal disclaimer.

Independent claims 10 and 17 are also allowable over prior art for the same reason stated above for claim 1.
Dependent claims 2-9, 11-16 and 18-20 are allowable over prior art by virtue of dependency.

Claims 5, 7-8, 13, 15, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Dependent claims 5, 7-8, 13, 15, 16 and 18 are objected to be allowable as their independent claim doesn’t have prior art rejection and the limitations of these dependent claims don’t have obvious type double patenting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454.  The examiner can normally be reached on 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAPTARSHI MAZUMDER/           Primary Examiner, Art Unit 2612